Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 06 July 2021 is acknowledged.
However, applicant did not provide any election for the subsequent species election between Groups III and IV on page 4 of the restriction requirement mailed 09 June 2021. During a telephone conversation with Todd Ostomel on 26 August 2021 a provisional election was made without traverse to prosecute the invention of Group IV, Claim 30. Affirmation of this election must be made by applicant in replying to this Office action. Claims 27 and 28 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Therefore, the considered claims are 12, 15, 18, 22-23, 25, 30-31, 33-35, 37-39 and 123-125.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 15, 18, 22-23, 25, 30-31, 33-35, 37-39 and 123-125 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the sides of the one or more electrode stacks" in line 5 of the claim. There is insufficient antecedent basis for this limitation in the claim as the claim does not define any sides of the one or more electrode stacks and it is therefore unclear to what sides the claim is referring. The examiner has interpreted the claim based on the instant figures to mean any sides of the electrode stacks.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12, 15, 18, 22-23, 25, 31, 33-35, 37-39 and 123 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sasaoka (US 2014/0170468 A1), as cited on the IDS filed 10 June 2019.
Regarding Claim 12, Sasaoka teaches an electrochemical cell (see figure 1 showing the first battery example 100), comprising one or more electrode stacks (unit cells 10), a hydrostatic material (fluid within the gap members 13, see [0092]-[0105]), and an outer-shell material (housing 21), wherein each of the one or more electrode stacks comprises a lithium metal negative electrode (negative electrode 7, see [0064] specifically indicating lithium metal), a solid-state electrolyte (electrolyte layer 1, 
Regarding Claim 15, Sasaoka further teaches that the hydrostatic material is an insulator (argon and helium are both recited in [0101], and these gasses are both inherently insulators; further, instant [0095] of the published application indicates the same gases as the claimed hydrostatic material).
Regarding Claims 18 and 25, Sasaoka further teaches that the hydrostatic material is a fluid as required by Claim 18 or a gas as required by Claim 25 (see [0100]-[0105] describing the fluid reading on the claimed hydrostatic material).
Regarding Claim 22, Sasaoka further teaches conductive leads (positive electrode lead 24 and negative electrode lead 25), wherein the conductive leads are in contact with the electrode stack (see figure 1 showing these leads in contact with the positive electrode current collector 4 and negative electrode current collector 7 which are part of the unit cells 10 reading on the claimed electrode stacks) and extend through both the hydrostatic material and the outer shell material (see again figure 1 showing that the leads protrude from the fluid pressurized housing 21).
Regarding Claims 23 and 123, Sasaoka further teaches that the conductive leads are integrated into a can cell housing which contains the electrochemical cell (see [0108] indicating that the housing can be a cylindrical form, reading on the claimed can cell).
Claim 31, Sasaoka further teaches that the pressure of the gas reading on the claimed hydrostatic material is preferably 0.1 to 10 Mpa (0.0001 to 0.01 GPa). Therefore, as there is no material distinction between the claimed hydrostatic material and that of Sasaoka, it would be inherent that the bulk modulus of this gas is less than 1 GPa as claimed.
Regarding Claims 33-35 and 37, Sasaoka further teaches that hydrostatic pressure is present on the cell stack (see [0008]) as a gas (see [0100]) at a pressure of 0.1 to 10 MPa (14.5 to 1450 psi which falls within the claimed range of 0 to 5000 psi as required by Claim 34, see [0102]) and that the method for supplying the pressurizing fluid includes hermetically sealing the housing (see [0104]) with the fluid. Due to the inherent nature of fluids such as the claimed hydrostatic material, a fluid cannot remain at rest under the presence of a shear stress. Therefore, in order for the battery to remain still, as would be expected to maintain contact between the electrolyte and electrodes and other electrical components of the battery, isotropic pressure is necessarily maintained and this feature is inherently met by Sasaoka. 
Regarding Claims 38 and 39, Sasaoka further teaches that hydrostatic pressure is present on the cell stack (see [0008]) as a gas (see [0100]) at a pressure of 0.1 to 10 MPa (14.5 to 1450 psi which falls within the claimed range of 0 to 5000 psi as required by Claim 39, see [0102]). It is the examiner’s position that since Sasaoka also specifically teaches gap members (13) and the pressure direction arrows (32) pointing in the vertical direction corresponding to the stacking direction of the cells that a uniaxial pressure within the claimed pressure range is inherently maintained on the cell stack by the fluid of [0100]-[0105].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaoka as applied to Claim 1 above, in view of Shirasawa (US 2012/0208054 A1), newly cited.
Regarding Claim 30, Sasaoka further teaches that the claimed outer shell material (housing 21) is selected from stainless steel, iron and aluminum (see [0108]) and therefore does not read on Claim 30 requiring that the outer shell material is selected from a polyester material. Sasaoka also further teaches that the cell case (9) of each individual unit cell may be selected from a polyester material including polyethylene phthalate (see [0091]), which does read on the materials recited in Claim 9, but does not read on the recitations of Claim 12, on which Claim 30 depends, particularly requiring that the hydrostatic material (the fluid of Sasaoka) is contained in the outer-shell material. Functionally, this difference is a result of the fact the in Sasaoka, the pressurizing fluid is present not in the individual unit cell casings, but the entire cell stack housing.
However, Shirasawa also teaches hydrostatically pressurizing a battery (see [0016]), and particularly teaches that the pressurizing gas (40) is in direct contact with the electrodes of the cell (assembled battery 15 including 101, … 10N- solid-state unit cells, see figure 1) rather than pressurizing the stack of individually sealed cells. Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to not only pressurize the cell stack, but also the individual sealed cells reading on the claimed outer-shell material in order to easily determine the .

Claims 124-125 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaoka as applied to Claim 1 above, in view of Wachsman (US20140287305A1), as cited on applicant’s IDS filed 10 June 2019. Sasaoka further teaches that examples of the solid electrolyte may include a sulfide, an oxide, a polymer and/or crystals of these materials (see [0080]-[0083]). Sasaoka does not teach the claimed lithium-stuffed garnet solid-electrolyte.
However, Wachsman also teaches solid state batteries, and particularly recites a lithium garnet material is cation-doped Li5La3M12O12, where M1 is Nb, Zr, Ta, or combinations thereof, cation-doped Li6La2BaTa2O12, cation-doped Li7La3Zr2O12, and cation-doped Li6BaY2M12O12, where cation dopants are barium, yttrium, zinc, or combinations thereof (see [0008]), which all read on the claimed empirical formulas of Claim 125, and specifically recites this as an improvement over the more popular LiPON (see [0082]), which is specifically recited by Sasaoka (see [0082]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to particularly utilize a lithium stuffed garnet such as that of Wachsman instead of the more popular solid electrolyte material LiPON as recited in Sasaoka in order to improve high electrochemical stability.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Goto (JPH10214638A) and Idikurt (US 2018/0261887 A1).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723